Woods, C. J.,
delivered .the opinion of the court.
The consideration and determination of the three substantial questions presented by the appeal and cross-appeal herein will finally settle the rights and liabilities of the several parties to this proceeding.
1. Did the court below err in refusing to charge the defendants with the proceeds of nine bales of cotton, and $270 in money, received from and on account of Satterwhite ?
The evidence shows that Moyses, in order to secure certain advances from appellants, in the year 1887, agreed to and actually did deposit certain collaterals with appellants, among which was a note given by Satterwhite for $250, which note was endorsed by Moyses in blank at or before its deposit with appellants. It appears to us quite satisfactorily, from all the pleadings of appellants and the proofs submitted, that the deposit of Satterwhite’s deed of trust with appellants, by which the $250 note was secured, as well as other sums to be advanced thereafter by Moyses to Satterwhite, was designed only as security for the payment by Moyses of the amount of the note. Collaterals to the amount of $2000 were to be deposited by Moyses with appellants, and were in fact so deposited; and this Satterwhite note was one of the collaterals going to make up the $2000. Satterwhite’s deed of trust secured to appellants the sum named in the note, to wit, $250; and to that extent appellants were entitled to assert all the rights of the beneficiary in the deed of trust, but no further. Appellants cannot be heard to maintain that Satterwhite’s note having been fully paid off, the security of his trust-deed shall be used to satisfy any part of the $2000, agreed to be secured by collaterals remaining unpaid, or any other balance due from Moyses to them.
The action of the chancery court in refusing to charge defendants below with Satterwhite’s nine bales of cotton, and the $270 in money dérived from Satterwhite, meets our approbation.
2. Was the court below correct in decreeing payment by the Goldsmith Cotton & Provision Company of the value of the three bales of cotton marked “Sam D. W.,” amounting to $117?
The evidence raises a suspicion as to these three bales, but it is *776not, in our opinion, sufficient to enable the court to say that the defendant should be charged with this sum, especially in view of the fact that, under the agreement signed by the respective solicitors, this cotton was not embraced in the agreed list, whereby defendants appear to have been absolved from the duty of making any proof on this point. While it is true that the evidence tends to show that this was Sligo cotton, and subject to complainant’s demand, yet we are of opinion that, under the agreement just referred to, the decree in this particular was erroneous.
3. Was the refusal of the court below to charge the Goldsmith Cotton & Provision Company with $277.96, the proceeds of the seven bales of cotton sold by said company on January 5,1887, erroneous ? This cotton was in the hands of said company on December 29, when one of complainant’s solicitors gave notice of complainant’s lien upon all Sligo cotton. It remained in said company’s possession until the 5th day of January following, on which day the writ of injunction sued out by complainant was executed on said company. Whether said seven bales of cotton were in the hands of the said company at the time of the execution of the injunction writ, appears to be left in doubt. Goldsmith, the president or manager of the company, testifies to his inability to say whether this cotton was sold before the injunction writ was executed or afterward, and there is no other evidence on this point. This branch of the case is readily resolvable by a well-known elementary rule of evidence, viz; the legal presumption of the continuance of a state of things, once established by proof, as at first, mitil the contrary is shown, or until a different presumption is raised from the nature of the subject in question. Manifestly, the rule may be easily pressed beyond reasonable limits, and the presumption of such continuance will depend largely upon the nature of the subject and circumstances to which it may be desired to be applied. In this case the seven bales of cotton were in this defendant’s possession on December 29, when he had notice given of complainant’s lien, and they so continued until January 5 following, on which day the injunction writ was served. In the absence of any evidence from the Goldsmith Company as to *777when this cotton was sold — whether before or after service of the writ — (a most important fact peculiarly, not to say wholly, within said company’s knowledge), this seems to us an appropriate subject, under appropriate circumstances, to which to apply the rule that the possession must be presumed to have continued up to the hour of the execution of the writ; and, applying this rule in this case, we conclude that the decree of the court below should have charged the Goldsmith Company with $277.96, the proceeds of said seven bales of cotton thus presumptively shown to have been in its possession at the time the writ was executed.

Decree of the court beloio reversed, and final decree here, in accordance with this opinion.